The opinion of the Court was delivered by
Lesesne, Ch.
This Court concurs unanimously in the *371circuit decree. An argument has been urged here which is based on the terms of the amnesty oath. That oath was required as a qualification for election to the Convention of 1865. Its terms are: “To abide by and faithfully support all laws and proclamations which have been made during the existing rebellion with reference to the emancipation of slaves.” And the proclamation of January 1, 1863, on that subject, had declared that “all persons held as slaves within said designated States, and parts of States, are, and henceforth shall be, free.” It is contended, that the oath embodies one of the “ terms of peace” which were proposed to the State, and accepted, and therefore the State must maintain that slavery ceased to exist on the 1st of January, 1863. But we have seen that negroes in South Carolina were slaves, to all intents and purposes, long after the 1st of January, 1863. That is a fact which could not be affected by any thing the State could do. It would have remained so, even if the clause on this subject, in the new Constitution, had affirmed, in the words of the Proclamation, that, on the contrary, they were free on and after the 1st of January, 1863. They were treated as slaves after that time by the citizens of the State, and by the law — that law which alone was operative within her limits while she was a belligerent power. Most of those, too, who took the oath were owners of slaves at and after the time mentioned. How could they maintain the proposition, that negroes were free on a certain day, having themselves, after that time, bought and sold them as slaves ? They did not mean to do so; no one understood them as doing so. The true obligation imposed by the oath was, to acknowledge and uphold the new status which the negro had in fact acquired. It could not change the past, but only look to the future. And the Convention of 1865, in the eleventh section of the ninth article of the Constitution, carried out the idea I have endeavored to express.
*372It is adjudged and decreed, that the appeal be dismissed, . and the circuit decree affirmed.
Dunkin, Oh. J., Wardlaw, A. J., Glover and Munro, J. J., Carroll, 0., Inglis, A. J., Moses and Dawkins, J. J., and Johnson, C., concurred. ■
Decree ■affirmed,